Case 1:18-Cv-O7261-R.]D-VI\/|S Document 16 Filed 03/25/19 Page 1 of 2 Page|D #: 375

€?»'
G 0 l d gte i n a l . ' l C|ient Focused. Resu|ts Driven.

ATTORNEYS AT LAV\/

March 25, 2019

VIA ECF AND HAND DELIVERY
HONORABLE RAYMOND J. DEARIE
UNITED STATES DISTRICT COURT JUDGE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

225 Cadman Plaza East

Brooklyn, NY 11201

Re: Riseboro Community Partnership Inc., against
SunAmerica Housing Fund No. 682, et al.
Docket No. 18-cv-07261 (RJD)

LETTER REGARDING COURTESY COPIES

Hon. Judge Dearie:

_ This office represents plaintiff in the above referenced action currently pending
before your Honor. As required, please find enclosed the following courtesy copies representing
copies of all documents filed in connection With Plaintiff’s motion to remand this action to State
Court, Which is currently scheduled for oral argument on April 25, 2019:

o Document 13 - Notice of Motion

o Document 13-1 - Declaration in Support of RiseBoro Community Partnership Inc.’s
Motion to Remand to State Court

o Document 13-2 - Exhibit A - Verified Complaint
o Document 13-3 - Exhibit B -Notice of Removal

o Document 13-4 - RiseBoro Community Partnership Inc.’s Memorandum of Law in
Support of its Motion to Remand to State Court

o Document 14 - Defendants’ Memorandum of Law in Opposition to Plaintiff’ s Motion to
Remand

Gc)|dstel.o Ha|| PI_LC, 80 Broad Street, Suite 303, New Yorl<, NY l0004
O 646.7684100 F 646.219.2450 E iofo@go|dsteinhal|.gom W W\N\/\/ goldsteinliallcom

Case 1:18-Cv-O7261-R.]D-VI\/|S Document 16 Filed 03/25/19 Page 2 of 2 Page|D #: 376

g?,>

Hon. Raymond ]. Dearie
Mar. 25, 2019
Page 2 of 2

C|ient Focused. Resu|ts Driven.

o Document 15 - RiseBoro Community Partnership Inc.’s Memorandum of Law in hirther
Support of its Motion to Remand to State Court

Very truly yours,

. Markowitz

CC: Magistrate Judge Vera M. Scanlon
225 Cadman Plaza East
Brooklyn, NY 11201
(VIA ECF and HAND DELIVREY)

CC: Ms. Ellen Mulqueen
Case Manager
225 Cadman Plaza East
Brooklyn, NY 11201
(VIA ECF and HAND DELIVREY)

CC: Nixon Peabody LLP
Attn: Juan Luis Garcia, Esq.
Attorneys for Defendants
SunAmerica Housing Fund 682
and SLP Housing I, LLC’S
(VIA ECF)

Go|dstein Ha|| PLLC

New York City OFFice: 80 Broad Street, Suite 303, New York, NY 10004 NYC 646.768.4100
Hudson Val|ey Office: 271 North Avenue, Suite 310, New Rochel|e, NY, 10801 HV 914.380.8793
Washington, DC OHice: 1825 K St NV\/ Suite llOO, Washington, DC 20006 DC 202.656.6136

F 646.219.2450 E info@go|c|steinhall.com W Www.golo|steinhal|.com

